UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C INFORMATION STATEMENT PURSUANT TO SECTION 14(c) OF THE SECURITIES EXCHANGE ACT OF 1934,AS AMENDED Check the appropriate box: [X] Preliminary Information Statement [] Definitive Information Statement [] Confidential, For Use of the Commission Only (As Permitted by Rule 14c-5(d)(2)) THERABIOGEN, INC. (Name of Registrant as Specified in Its Charter) Payment of Filing Fee (Check the appropriate box): [ ] No fee required. [x] Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Title of each class of securities to which transaction applies Aggregate number of shares Unit price Proposed maximum offering price Total fee paid Common stock The unit price per share is based on the equivalent trading price of the shares of Kushi Resources, Inc. to be received in the transaction. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. THERABIOGEN, INC. 1365 N. Courtenay Parkway Suite A Merritt Island, FL 32953 INFORMATION STATEMENT This Information Statement is being furnished to all holders of shares of common stock, par value $0.001 per share, of record at the close of business on November 15, 2009 of TheraBiogen, Inc., a Nevada corporation (the “Company”), in lieu of aSpecial Meeting of the shareholders of the Company. This Information Statement is first being provided to our shareholders on or about December 15,2009. The corporate actions consist of the following: 1.To approve the merger of the Company with and into Kushi Resources, Inc. pursuant to the Merger Agreement approved by the Board of Directors of the Company on November 15, 2009. ONLY THE SHAREHOLDERS OF RECORD AT THE CLOSE OF BUSINESS ON NOVEMBER 15, 2009 (THE “RECORD DATE”) ARE ENTITLED TO NOTICE OF THESE ACTIONS. SHAREHOLDERS WHO COLLECTIVELY HOLD IN EXCESS OF FIFTY PERCENT (50%) OF THE COMPANY’S SHARES OF VOTING CAPITAL STOCK ENTITLED TO VOTE ON THESE MATTERS HAVE DELIVERED WRITTEN CONSENTS TO APPROVE THEM.THESE APPROVALS ARE EFFECTIVE UPON THE MAILING OF THIS INFORMATION STATEMENT. BY ORDER OF THE BOARD OF DIRECTORS By: /s/Kelly T. Hickel December 4, 2009 Kelly T. Hickel Chief Executive Officer TABLE OF CONTENTS PageNo. ABOUT THE INFORMATION STATEMENT 1 What Is the Purpose of the Information Statement? 1 Who Is Entitled to Notice? 1 What Matters Did the Consenting Shareholders Approve? 1 What Actions Did the Board of Directors Take? 1 What Vote Is Required to Approve Each Proposal? 1 Are There Dissenters' Rights? 2 FORWARD-LOOKING STATEMENTS 2 INFORMATION ON THE CONSENTING SHAREHOLDERS 2 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS 3 COMPENSATION OF DIRECTORS AND EXECUTIVE OFFICERS 3 ANNUAL REPORT 4 LEGAL PROCEEDINGS 4 ACTIONS TO BE TAKEN 4 PRO FORMA FINANCIAL INFORMATION 6 REGISTRATION OF MERGER SHARES 9 FINANCIAL AND OTHER INFORMATION 10 i THERABIOGEN, INC. 1365 N. Courtenay Parkway Suite A Merritt Island, FL 32953 INFORMATION STATEMENT This Information Statement contains information related to certain corporate actions of TheraBiogen, Inc., a Nevada corporation, and is expected to be mailed on or about December 15, 2009 to all holders of the voting capital stock of the Company, which includes all holders of common stock, par value $0.001 per share of record at the close of business on November 15, 2009. ABOUT THE INFORMATION STATEMENT What Is the Purpose of the Information Statement? This Information Statement is being provided pursuant to Section 14 of the Securities Exchange Act of 1934, as amended, to notify our shareholders, as of the close of business on November 15, 2009 (the “Record Date”), of shareholder action in lieu of a Special Meeting of Shareholders, taken pursuant to the written consent of certain shareholders, referred to as the consenting shareholders. Specifically, the consenting shareholders have approved the following proposal: to merge the Company with and into Kushi Resources, Inc.Theconsentingshareholders hold shares of Common Stock and are entitled to cast a number of votes equal to 90.8 % of the total voting capital stock on all matters submitted to the shareholders for approval, including the matters set forth in this Information Statement. Who Is Entitled to Notice? All holders of shares of Common Stock of record on the close of business on the record date are entitled to notice of each matter approved by the majority shareholders. Under Nevada corporate law, all the activities requiring shareholder approval may be taken by obtaining the written consent and approval of more than fifty percent (50%) of the holders of voting stock in lieu of a meeting of the shareholders. Because the majority shareholders are entitled to cast a number of shares equal to 90.8% of the total voting stock of the Company, no action by any other shareholders in connection with the proposals is required. What Matters Did the Consenting Shareholders Approve? The consenting shareholders, who hold 90.8 % of the total voting capital stock of the Company, hold a majority of the total voting capital stock required to vote on each matter. They have consented to the following matters: For the approval of the Plan of Merger with and into Kushi Resources, Inc. in accordance with the Agreement and Plan of Merger dated November 15, 2009. What Actions Did the Board Of Directors Take? The Board of Directors has approved the Plan of Merger with and into Kushi Resources, Inc. in accordance with the Agreement and Plan of Merger dated November 15, 2009. What Vote Is Required to Approve Each Proposal? The Plan of Merger required the approval of a majority of the outstanding shares of our common stock entitled to vote, voting as a single class. 1 Are There Dissenters’ Rights ? There are dissenter’s rights available to any shareholder with respect to the matters consented to by a majority of the shareholders.Nevada corporate law provides that any shareholder of the Company who disagrees with the proposed merger may exercise dissenters’ rights and have his shares in the Company appraised and purchased by the Company.As required by Nevada corporate law (NRS 92A.300 to 92A.500), a copy of the legal requirements for exercising dissenters' rights is included with this Information Statement.In summary, any shareholder wishing to dissent from the merger of the Company into Kushi Resources, Inc. and obtain payment for the fair value of his shares in the Company must: 1.Not consent to or otherwise approve the merger; 2.Demand payment for his shares in the manner indicated in the Dissenter's Notice delivered with this Information Statement; 3.Certify that the dissenting shareholder acquired his shares in the Company prior to the Record Date; 4.Send the written demand for payment not less than 3o and not more than 60 days from the date of the Dissenter's Notice; and 5.Send his certificates for shares in the Company to the address specified in the Dissenter's Notice. Within 30 days after the date of receiptof a properdemand for payment from a dissenting shareholder, the Company will pay a dissenting shareholder who fully complies with the dissenter rights' provisions of Nevada law, as set forth in the copy of the applicable law provided with this Information Statement and the Dissenter's Notice, the amount the Company determines to be the fair value of his shares, without taking into account the effect of the proposed merger or any appreciation in value of the shares in anticipation of the proposed merger. FORWARD-LOOKING STATEMENTS Statements in this information statement that are not historical facts constitute forward-looking statements. These statements relate to future events or our future financial performance and involve known and unknown risks, uncertainties and other factors that may cause our or our industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. In some cases, you can identify forward-looking statements by terminology such as ‘‘may,’’ ‘‘will,’’ ‘‘should,’’ ‘‘expects,’’ ‘‘plans,’’ ‘‘anticipates,’’ ‘‘believes,’’ ‘‘estimates,’’ ‘‘predicts,’’ ‘‘potential’’ or ‘‘continue’’ or the negative of these terms or other comparable terminology. These statements are only predictions. Actual events or results may differ materially. Moreover, neither we nor any other person assumes responsibility for the accuracy or completeness of these statements. We are under no duty to update any of the forward-looking statements after the date of this information statement to conform these statements to actual results.
